United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
U.S. PENITENTIARY, Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-998
Issued: November 15, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 5, 2012 appellant filed a timely appeal from an October 13, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish that he is entitled to a
schedule award.
FACTUAL HISTORY
Appellant, a correctional officer, sustained an injury on July 26, 1989 as a result of his
employment. OWCP accepted his claim for a contusion of the back and lumbosacral strain. It
1
2

5 U.S.C. § 8101 et seq.

This case was previously before the Board, Docket No. 11-1390 (issued December 21, 2011), but appellant
requested that the appeal be dismissed so he could pursue a request for reconsideration before OWCP.

also accepted five other claims for back injury, a claim for right thumb strain, as well as a claim
for bilateral shoulder injury and carpal tunnel syndrome.
On February 17, 2009 appellant filed a claim for a schedule award. On April 8, 2010
OWCP referred him to Dr. Fernando Rojas, a Board-certified orthopedic surgeon, for a second
opinion evaluation.
In a May 7, 2010 report, Dr. Rojas provided a lower extremity evaluation under the
standards of the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (6th ed. 2009) (hereinafter, A.M.A., Guides). After providing a
description of appellant’s factual and medical history, which included his history of injury, he
diagnosed appellant with L5-S1 chronic radiculopathy stemming from repeated multiple lumbar
contusions and strains.3 Based on the regional grid, nerve involvement, Dr. Rojas assigned
appellant to class 0 as there was no objective sensory or motor deficit.4 As the examination was
devoid of any evidence to support a lumbar radiculopathy or nerve impingement, he concluded
that he could find no impairment in the lower extremities caused by the lumbar sprain. Dr. Rojas
also stated that appellant had reached maximum medical improvement, but was unable to
provide a date as to when it had occurred.
On May 1, 2011 an OWCP medical adviser reviewed the record and concurred with
Dr. Rojas’s second opinion report, concluding that appellant had zero percent impairment of the
lower extremities based on the sixth edition of the A.M.A., Guides.
In an October 13, 2010 decision, OWCP denied appellant’s schedule award claim on the
grounds that the medical evidence did not support a finding of permanent impairment.
On November 13, 2010 appellant requested an oral hearing.
By decision dated December 16, 2010, OWCP denied appellant’s request for oral hearing
as it was untimely filed. It also exercised its discretion and advised him that he could request
reconsideration and submit new evidence to OWCP.
On January 27, 2011 appellant filed a request for reconsideration.
application, he also submitted diagnostic reports.

Along with the

OWCP denied appellant’s request for reconsideration in a February 16, 2011 decision on
the grounds that none of the medical reports reflected permanent impairment.
Appellant submitted another request for reconsideration on July 19, 2011.
In support of the request for reconsideration, appellant submitted a rating decision by the
Department of Veterans Affairs dated June 17, 2011 and a medical report from Dr. Wilfredo
Rodriguez, a Board-certified physician, dated March 16, 2011. Dr. Rodriguez diagnosed lumbar
strain, lumbar L5-S1 radiculopathy affecting left lower extremity and lumbar disc herniation at
3

Dr. Rojas also diagnosed appellant with bilateral knee osteoarthritis, but deemed it unrelated to the work injury.

4

A.M.A., Guides (6th ed. 2009), pp. 534-36.

2

the L5-S1 level. He stated that appellant had a clinical history of lumbar strain with job-related
aggravation of his condition and that appellant also had lumbar radiculopathy affecting his lower
extremities, mainly left sided. Based on clinical findings as well as by Table 17-4 of the A.M.A.,
Guides (6th ed.), Dr. Rodriguez concluded that appellant had a whole person impairment of 11
percent due to a lumbar intervertebral disc herniation, with a documented radiculopathy. In his
addendum report dated May 12, 2011, he further concluded that appellant had a 13 percent
impairment of the lower extremity due to his right knee medial and lateral partial meniscectomy.
In its October 13, 2011 decision, OWCP denied appellant’s claim, stating that the
medical evidence submitted was insufficient to warrant modification of the October 13, 2010
decision.
LEGAL PRECEDENT
An employee seeking compensation under FECA has the burden of establishing the
essential elements of his claim, including that he sustained an injury in the performance of duty
as alleged and that an employment injury contributed to the permanent impairment for which
schedule award compensation is alleged.5
The schedule award provision of FECA6 and its implementing regulations7 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.8 The effective date of the sixth edition of
the A.M.A., Guides is May 1, 2009.9
A schedule award is not payable for the loss, or loss of use, of a part of the body that is
not specifically enumerated under FECA. Neither FECA nor its implementing regulations
provide for a schedule award for impairment to the back or to the body as a whole. Furthermore,
the back is specifically excluded from the definition of organ under FECA.10
ANALYSIS
The Board finds that the case is not in posture for decision.
5

See Bobbie F. Cowart, 55 ECAB 476 (2004).

6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404 (1999).

8

Id.

9

FECA Bulletin No. 09-03 (issued March 15, 2009).

10

James E. Mills, 43 ECAB 215, 219 (1991); James E. Jenkins, 39 ECAB 860, 866 (1990).

3

Dr. Rojas initially found in his May 7, 2010 report that appellant had L5-S1
radiculopathy from repeated lumbar contusions and strains. Appellant has accepted claims for
back contusion and lumbar strain. However, Dr. Rojas also concluded that appellant did not
have a ratable permanent impairment as a result of these accepted conditions. An OWCP
medical adviser reviewed Dr. Rojas’ report and concurred with his findings.
In support of a request for reconsideration, appellant submitted reports from
Dr. Rodriguez.
Dr. Rodriguez noted that appellant had an employment-related lumbar strain, with jobrelated aggravation, as well as lumbar radiculopathy affecting his lower extremities. The Board
has long held that a claimant may be entitled to a schedule award for permanent impairment to
an upper or lower extremity even though the cause of the impairment originated in the spine.11
Dr. Rodriguez further attempted to rate appellant’s permanent impairment pursuant to the sixth
edition of the A.M.A., Guides, and concluded that appellant had an 11 percent impairment of the
whole person due to disc herniation and lumbar radiculopathy. OWCP’s procedure manual
describes the procedure to be followed when appellant submits his evidence in support of a
schedule award. Its procedure manual provides that the claims examiner will ask OWCP’s
district medical adviser (DMA) to evaluate cases when the case appears to be in posture for a
schedule award determination.12
In this case, OWCP did not refer Dr. Rodriguez’s reports to the DMA. As these reports
contained findings pertinent to appellant’s accepted lumbar conditions, as well as findings
relevant to appellant’s diagnosed lumbar radiculopathy, these reports should have been referred
to the DMA. The DMA should have provided a medical opinion as to whether the lumbar
radiculopathy was causally related to the accepted injuries, and if so, whether appellant had any
impairment of the lower extremities causally related to the radiculopathy, given the findings in
the reports from Dr. Rodriguez.
The Board therefore finds that this case is not in posture for decision as the record should
have been sent to a DMA for review after receipt of the reports from Dr. Rodriquez.
CONCLUSION
The Board finds that this case is not in posture for decision.
development as necessary, OWCP shall issue an appropriate decision.

After such further

11

See Thomas J. Engelhart, 50 ECAB 319 (1999).

12

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.3 (January 2010).

4

ORDER
IT IS HEREBY ORDERED THAT the October 13, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion.
Issued: November 15, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

